— Per Curiam:
These three appeals are from the same decree, and were argued together. We think the learned judge correctly held that the language of the reservation designated a right in the grantor to the one eighth of the oil raised to the surface by the grantees, their heirs and assigns, at their expense and pleasure. Then and not till then was the “product jrroduced.” The grantor was entitled to his share without any deduction for expenses in producing it. We discover nothing in the whole case to sustain any of the numerous specifications of error. The measure of damages and the time for their ascertainment were correctly stated. The rule applicable to stocks on a failure to deliver should not be applied to a chattel like oil. Damages for the non-delivery of oil under the facts shown were correctly measured by the ordinary rule applicable to chattels generally.
In view of the whole case we think no one of the appellants has just cause to complain of the decree.
Decrees affirmed, and the several appeals dismissed ’ at the costs of the respective appellants therein.